     Case 2:20-cr-00136-APG-BNW Document 44 Filed 11/25/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY SOKOLICH
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Kimberly.Sokolich@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00136-APG-BNW

 9                  Plaintiff,                            Motion to Dismiss the Indictment
                                                                Without Prejudice
10          v.
11    MARCO CEBREROS-OSUNA,
12           Defendant
13

14          The Indictment in this case charges Defendants Marco Cebreros-Osana and Daniel

15   Anguiano with violations of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2. On

16   July 2, 2020, the Court released Cebreros-Osana from detention. Cebreros-Osana was

17   transferred into the custody of U.S. Immigration and Customs Enforcement, which removed

18   him from the country on July 27, 2020. Pursuant to Federal Rule of Criminal Procedure

19   48(a), the government hereby moves for leave of Court to dismiss the Indictment without

20   prejudice as to only Cebreros-Osuna.

21          Respectfully submitted this 24th day of November, 2020.

                                                       NICHOLAS A. TRUTANICH
22
                                                       United States Attorney
23                                                     /s/ Kimberly Sokolich
                                                       KIMBERLY SOKOLICH
24                                                     Assistant United States Attorney
                                                   1
     Case 2:20-cr-00136-APG-BNW Document 44 Filed 11/25/20 Page 2 of 2



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00136-APG-BNW
 3
                   Plaintiff,                         [Proposed] Order Granting
 4                                                    Motion to Dismiss the Indictment
           v.                                         Without Prejudice
 5
     MARCO CEBREROS-OSUNA,
 6
                  Defendant.
 7

 8
           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the
 9
     United States hereby dismisses without prejudice the Indictment against Defendant Marco
10
     Cebreros-Osana.
11
                                                      NICHOLAS A. TRUTANICH
12                                                    United States Attorney

13                                                    /s/ Kimberly Sokolich
                                                      KIMBERLY SOKOLICH
14                                                    Assistant United States Attorney
15

16
           Leave of Court is granted for the filing of the above dismissal.

                       25th
           DATED this _______         November
                              day of ___________, 2020.
17

18

19

20                                     HONORABLE ANDREW P. GORDON
                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                  2
